EXHIBIT 10.1 INVESTMENT AGREEMENT by and between SAFE TECHNOLOGIES INTERNATIONAL, INC., a Delaware corporation, and KODIAK CAPITAL GROUP, LLC, a Delaware limited liability company August 17,2010 TABLE OF CONTENTS Page No. ARTICLE 1 DEFINITIONS 1 ARTICLE 2 PURCHASE AND SALE OF COMMON STOCK 4 Purchase and Sale of Common Stock 4 Delivery of Put Notices 4 Company's Right to Withdrawal 4 Conditions to Investor's Obligation to Purchase Securities 5 Mechanics of Purchase of Securities by Investor 5 Overall Limit on Common Stock Issuable 6 Additional Penalties 6 Limitation on Amount of Ownership 7 ARTICLE 3 INVESTOR'S REPRESENTATIONS, WARRANTIES AND COVENANTS 7 Sophisticated Investor 7 Authorization; Enforcement 7 Section 9 of The Exchange Act 7 Accredited Investor 8 No Conflicts 8 Opportunity to Discuss 8 Investment Purposes 8 No Registration as a Dealer 8 Good Standing 8 Tax Liabilities 8 Regulation M 8 ARTICLE 4 REPRESENTATIONS AND WARRANTIES OF THE COMPANY 8 Organization And Qualification 8 Authorization; Enforcement. 9 Capitalization 9 Issuance of Securities 10 No Conflicts 10 Sec Documents; Financial Statements 11 Absence of Certain Changes 12 Absence of Litigation and/or Regulatory Proceedings 12 Acknowledgment Regarding Investor's Purchase of Securities 12 No Undisclosed Events, Liabilities, Developments or Circumstances 12 Employee Relations 13 Intellectual Property Rights 13 i Environmental Laws 13 Title 13 Insurance 13 Regulatory Permits 14 Internal Accounting Controls 14 No Materially Adverse Contracts, Etc. 14 Tax Status 14 Certain Transactions 15 Dilutive Effect 15 Lock-Up 15 No General Solicitation 15 No Brokers, Finders or Financial Advisory Fees or Commissions 15 ARTICLE 5 COVENANTS OF THE COMPANY 16 16 Blue Sky 16 Reporting Status 16 Use of Proceeds 16 Financial Information 16 Reservation of Shares 16 Listing 17 Transactions With Affiliates 17 Filing of Form 8-K 17 Corporate Existence 17 Notice of Certain Events Affecting Registration; Suspension of Right to Make a Put 17 Reimbursement 18 Transfer Agent 18 Acknowledgement of Terms 19 ARTICLE 6 INTENTIONALLY OMITTED 19 ARTICLE 7 CONDITIONS OF THE COMPANY'S OBLIGATION TO SELL 19 ARTICLE 8 FURTHER CONDITIONS OF THE INVESTOR'S OBLIGATION TO PURCHASE 20 ARTICLE 9 TERMINATION 21 ARTICLE 10 SUSPENSION 22 ARTICLE 11 INDEMNIFICATION 22 ii ARTICLE 12 GOVERNING LAW; DISPUTES SUBMITTED TO ARBITRATION 23 Arbitration Clause 23 Legal Fees; and Miscellaneous Fees 23 Counterparts 24 Headings; Singular/Plural 24 Severability 24 Entire Agreement; Amendments 24 Notices 24 No Assignment 24 No Third Party Beneficiaries 24 Survival 24 Publicity 24 Further Assurances 25 No Strict Construction 25 Remedies 25 Payment Set Aside 25 ARTICLE 13 NON-DISCLOSURE OF NON-PUBLIC INFORMATION 25 ARTICLE 14 ACKNOWLEDGEMENTS OF THE PARTIES 26 LIST OF EXHIBITS EXHIBIT A Registration Rights Agreement A-1 EXHIBIT B Opinion of Company's Counsel B-1 EXHIBIT C Put Notice C-1 EXHIBIT D Put Settlement Sheet D-1 iii INVESTMENT AGREEMENT THIS INVESTMENT AGREEMENT (hereinafter referred to as the "Agreement"), dated as of August 17,2010 (the "Execution Date") by and between SAFE TECHNOLOGIES INTERNATIONAL, INC., a Delaware corporation (the "Company"), and KODIAK CAPITAL GROUP, LLC, a Delaware limited liability company (the "Investor"). WHEREAS, the parties desire that, upon the terms and subject to the conditions contained herein, the Investor shall invest up to five million dollars ($5,000,000) to purchase the Company's common stock, par value $0.00001 per share (the "Common Stock"); WHEREAS, contemporaneously with the execution and delivery of this Agreement, the parties hereto are executing and delivering a Registration Rights Agreement substantially in the form attached hereto (the "Registration Rights Agreement") pursuant to which the Company has agreed to provide certain registration rights under the Securities Act of 1933, as amended (the "Securities Act"), and the rules and regulations promulgated thereunder, and applicable state securities laws. NOW THEREFORE, in consideration of the foregoing recitals, which shall be considered an integral part of this Agreement, the covenants and agreements set forth hereafter, and other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the Company and the Investor hereby agree as follows: ARTICLE 1 DEFINITIONS As used in this Agreement, the following terms shall have the following meanings specified or indicated below, and such meanings shall be equally applicable to the singular and plural forms of such defined terms. "AAA" shall have the meaning set forth in Section12.1. "ADV" shall mean average daily volume (U.S market only) as reported on Bloomberg. "Affiliate" shall have the meaning set forth in Section5.7. "Agreement" shall mean this Investment Agreement. "By-laws" shall have the meaning set forth in Section4.3. "Articles of Incorporation" shall have the meaning set forth in Section4.3. "Closing" shall have the meaning set forth in Section2.5. "Closing Date" shall mean no more than seven (7) Trading Days following the Put Notice Date. "Common Stock" shall have the meaning set forth in the recitals above. 1 "Company" shall have the meaning set forth in the preamble of this Agreement. "Control" or "Controls" shall have the meaning set forth in Section5.7. "Effective Date" shall mean the date the SEC declares effective under the Securities Act the Registration Statement covering the Securities. "Environmental Laws" shall have the meaning set forth in Section4.13. "Equity Line Transaction Documents" shall mean this Agreement and the Registration Rights Agreement. "Exchange Act" shall mean the Securities Exchange Act of 1934, as it may be amended. "Execution Date" shall mean the date set forth in the preamble of this Agreement. "Facility Amount" shall mean $5,000,000. "FINRA" shall mean the Financial Industry Regulatory Authority. "Floor" shall be a per Share price determined by the Company for each Put and included by the Company in each Put Notice. "Indemnified Liabilities" shall have the meaning set forth in Article 11. "Indemnitees" shall have the meaning set forth in Article 11. "Indemnitor" shall have the meaning set forth in Article 11. "Investor" shall have the meaning set forth in the preamble of this Agreement. "Material Adverse Effect" shall mean any material adverse effect on the business, properties, assets, operations, results of operations or financial condition of the Company and its Subsidiaries, if any, taken as a whole, or on the transactions contemplated hereby or by the agreements and instruments to be entered into in connection herewith, or on the authority or ability of the Company to perform its obligations under the Equity Line Transaction Documents. "Maximum Common Stock Issuance" shall have the meaning set forth in Section 2.6. "Open Market Adjustment Amount" shall have the meaning set forth in Section2.7. "Open Market Share Purchase" shall have the meaning set forth in Section2.7. "Open Period" shall mean the period beginning on and including the Trading Day immediately following the Effective Date and ending on the earlier to occur of: (a)the date which is thirty-six months (36) months from the Effective Date; or (b)termination of this Agreement in accordance with Article 9. "PCAOB" shall have the meaning set forth in Section4.6. 2 “Preparation Fee” shall mean the Document Preparation Fee described in the Term Sheet for the preparation of the Investment Agreement and Registration Rights Agreement, payable in cash or stock at the first Closing Date. "Pricing Period" shall mean the period beginning on the Put Notice Date and ending on and including the date that is five (5) Trading Days after such Put Notice Date. "Principal Market" shall mean the American Stock Exchange, Inc., the NASDAQ Stock Market, the New York Stock Exchange, or the over-the-counter electronic bulletin board, whichever is the principal market on which the Common Stock is listed or quoted for trading. "Prospectus" shall mean the prospectus, preliminary prospectus and supplemental prospectus used in connection with the Registration Statement. "Purchase Amount" shall mean the Purchase Price applicable to a specific Put, in U.S. dollars, multiplied by the number of Securities being purchased by the Investor pursuant to that Put. "Purchase Price" shall mean ninety percent (94%) of the lowest daily VWAP of the Shares during the five consecutive Trading Days immediately after the Put Date. "Put" shall have the meaning set forth in Section2.2. "Put Amount" shall mean the total value of the Securities, in U.S. dollars, the Company intends to sell to the Investor on a Closing Date in connection with a specific Put. "Put Notice" shall mean a written notice sent to the Investor by the Company stating the Put Amount and stating the current number of Shares issued and outstanding on such date. "Put Notice Date" shall mean the Trading Day on which the Investor receives a Put Notice; provided, however, a Put Notice shall be deemed received by Investor on:(a)the Trading Day it is received by facsimile, email or otherwise by the Investor if such notice is received prior to 9:00 a.m. Eastern Time; or (b)the immediately succeeding Trading Day if it is received by facsimile, email or otherwise after 9:00 a.m. Eastern Time on a Trading Day.No Put Notice may be deemed delivered on a day that is not a Trading Day. "Put Securities Due" shall mean the total Securities to be issued and delivered to the Investor on a Closing Date in connection with a specific Put, as determined by dividing the Put Amount by the Purchase Price. "Registration Rights Agreement" shall have the meaning set forth in the recitals above. "Registration Statement" means the registration statement of the Company filed under the Securities Act covering the Common Stock issuable hereunder. "Related Party" shall have the meaning set forth in Section5.7. 3 "Resolutions" shall have the meaning set forth in Section8.5. "SEC" shall mean the U.S. Securities & Exchange Commission. "SEC Documents" shall have the meaning set forth in Section4.6. "Securities" shall mean the Shares issued pursuant to the terms of this Agreement. "Securities Act" shall have the meaning set forth in the recitals above. "Shares" shall mean shares of the Company's Common Stock. "Subsidiaries" shall mean any entity the Company owns or Controls. “Term Sheet” shall mean a Confidential Term Sheet dated July 7, 2010 executed by the parties hereto containing the terms of this and other agreements between the parties, and which is hereby incorporated by reference. "Trading Day" shall mean any day on which the Principal Market for the Common Stock is open for the transaction of business, from the hours of 9:30 a.m. until 4:00 p.m. Eastern Time. “VWAP” shall mean the volume weighted average price as reported on Bloomberg. ARTICLE 2 PURCHASE AND SALE OF COMMON STOCK 2.1Purchase and Sale of Common Stock.Subject to the terms and conditions set forth herein, the Company shall issue and sell to the Investor, and the Investor shall purchase from the Company, up to that number of Shares having an aggregate Purchase Price equal to the Facility Amount. 2.2Delivery of Put Notices. Subject to the terms and conditions of the Equity Line Transaction Documents, and from time to time during the Open Period, the Company may, in its sole discretion, deliver a Put Notice to the Investor which states a Put Amount which the Company intends to sell to the Investor at the Purchase Price on a Closing Date (the "Put"). The Put Notice shall be in the form attached hereto as Exhibit C and incorporated herein by reference. The maximum amount that the Company shall be entitled to Put to the Investor in any Put Notice shall be equal to the lesser of (A) Two Hundred percent (200%) of the ADV of the Shares for the three (3) Trading Days prior to the applicable Put Notice Date, multiplied by the average of the three (3) daily closing prices for such Trading Days, or (B) two hundred fifty thousand dollars ($250,000). During the Open Period, the Company shall not be entitled to submit a Put Notice until after any previous Put has been completed through Closing or withdrawal. 2.3Company's Right to Withdrawal.The Company shall have the right, but not the obligation, to withdraw a Put if the per share Purchase Price for that Put is below the Floor by submitting to the Investor, in writing, a notice of withdrawal of that Put.Upon such notice of a withdrawal of a Put, that Put shall be cancelled and of no further force or effect. 4 2.4Conditions to Investor's Obligation to Purchase Securities.Notwithstanding anything to the contrary in this Agreement, the Company shall not be entitled to deliver a Put Notice and the Investor shall not be obligated to purchase any Securities at a Closing unless each of the following conditions are satisfied: (a)a Registration Statement shall have been declared effective and shall remain effective and available for the resale of the Put shares Due until the Closing with respect to the subject Put Notice; (b)at all times during the period beginning on the related Put Notice Date and ending on and including the related Closing Date, the Common Stock shall have been listed or quoted for trading on the Principal Market and shall not have been suspended from trading thereon for a period of two (2) consecutive Trading Days and the Company shall not have been notified of any pending or threatened proceeding or other action to suspend the listing or trading of the Shares; (c)the Company has complied with all of its obligations and is otherwise not in breach of or in default under, this Agreement, the Registration Rights Agreement or any other agreement executed in connection herewith which has not been cured prior to delivery of the Put Notice; (d)no injunction shall have been issued and remain in force, or action commenced by a governmental authority which has not been stayed or abandoned, prohibiting the purchase or the issuance of the Securities; and (e)the issuance of the Securities will not violate any shareholder approval requirements of the Principal Market. (f)the issuance of the Securities would cause the number of shares of Common Stock beneficially owned by the Investor (other than shares which would otherwise be deemed beneficially owned except for being subject to a limitation on conversion or exercise analogous to the limitation contained in this section), would exceed 4.99% of the number of shares of Common Stock then issued and outstanding.As used herein, beneficial ownership shall be determined in accordance with Section 13(d) of the Securities Exchange Act of 1934, as amended, and the rules thereunder. If any of the events described in clauses (a) through (e) above occurs during a Pricing Period, then the Investor shall have no obligation to purchase the Put Amount set forth in the applicable Put Notice. 2.5Mechanics of Purchase of Securities by Investor.A purchase of Securities by the Investor shall be initiated by the Company’s delivery of a Put Notice in accordance with Section 2.2.Following delivery of a Put Notice, the Purchase Price shall be calculated in accordance with the definition of Purchase Price.On the Trading Day following the five Trading Day period for calculation of the Purchase Price, the Investor shall deliver to the Company, by fax or email, 5 a Put Settlement Sheet in the form attached hereto as Exhibit D.If the Company agrees with the calculations contained in the Put Settlement Sheet, the Company shall accept the Put Settlement Sheet on the day of receipt.If the Company disagrees with any of the calculations contained in the Put Settlement Sheet, the Company shall notify the Investor not later than the next Trading Day and the Company and the Investor will promptly reconcile any disagreement.“Closing” shall take place within three Trading Days after receipt and acceptance of a Put Settlement Sheet (the “Closing Date”).At Closing, subject to the satisfaction of the conditions set forth in Section2.4, Article 7 and Article 8, the Company shall deliver to the Investor a stock certificate in the name of the Investor for the Securities being purchased by the Investor pursuant to the Put.Not later than the Trading Day after Investor’s receipt of the stock certificate, the Investor shall remit to the Company by wire transfer the Purchase Amount. The Company understands that a delay in the issuance of Securities beyond the Closing Date could result in economic damage to the Investor.After the Effective Date, as compensation to the Investor for such loss, the Company agrees to make late payments to the Investor for late issuance of Securities (delivery of Securities after the applicable Closing Date) in accordance with the following schedule (where "No. of Days Late" is defined as the number of Trading Days beyond the Closing Date, with the amounts being cumulative.): LATE PAYMENT FOR EACH NO. OF DAYS LATE COMMON STOCK 1 2 3 4 5 6 7 8 9 10 Over 10 $1,000 + $200 for each Business Day late beyond 10 days The Company shall make any payments incurred under this Section 2.5 in immediately available funds upon demand by the Investor.Nothing herein shall limit the Investor's right to pursue actual damages for the Company's failure to issue and deliver the Securities to the Investor on the Closing Date, except that such late payments shall offset any such actual damages incurred by the Investor, and any Open Market Adjustment Amount, as set forth below. The Investor understands that a delay in payment of the Purchase Price beyond the Closing Date could result in economic damage to the Company. As compensation to the Company for any such loss, the Investor agrees to make late payments to the Company for late issuance of the Purchase Price (delivery of the Purchase Price after the applicable Closing Date) in accordance with the following schedule (where "No. of Days Late" is defined as the number of Trading Days beyond the Closing Date): LATE PAYMENT FOR EACH NO. OF DAYS LATE PURCHASE PRICE 1 2 3 4 5 6 7 8 9 10 Over 10 $1,000 + $200 for each Business Day late beyond 10 days The Investor shall make any payments incurred under this Section in immediately available funds upon demand by the Company. Nothing herein shall limit the Company's right to pursue actual damages for the Investor’s failure to remit the Purchase Price to the Company, except that such late payments shall offset any such actual damages incurred by the Company. 2.6Overall Limit on Common Stock Issuable.Notwithstanding anything contained herein to the contrary, if during the Open Period the Company becomes listed on a national securities exchange that limits the number of Shares that may be issued without shareholder approval, then the number of Securities issuable by the Company and purchasable by the Investor, shall not exceed that number of the Shares that may be issuable without shareholder approval (the "Maximum Common Stock Issuance").If the issuance of Shares above the Maximum Common Stock Issuance could cause a delisting on the Principal Market, then any such issuance of Shares above the Maximum Common Stock Issuance shall first be approved by the Company's shareholders in accordance with applicable law, the By-laws and the Articles of Incorporation.The parties understand and agree that the Company's failure to seek or obtain such shareholder approval shall in no way adversely affect the validity and due authorization of the issuance and sale of Securities or the Investor's obligation in accordance with the terms and conditions hereof to purchase a number of Shares in the aggregate up to the Maximum Common Stock Issuance limitation, and that such shareholder approval pertains only to Share issuances above the Maximum Common Stock Issuance limitation provided in this Section2.6. 2.7Additional Penalties.If, by the third (3rd) Trading Day after the Closing Date, the Company fails to deliver any portion of the Put Shares Due and the Investor purchases, in an open market transaction or otherwise, Shares necessary to make delivery of such number of Shares which would have been delivered if the full amount of the Put Shares Due were delivered to the Investor by the Company (the "Open Market Share Purchase"), then the Company shall pay to the Investor, in addition to any other amounts due to Investor pursuant to the Put, and not in lieu thereof, the Open Market Adjustment Amount (as defined below).The "Open Market Adjustment Amount" is the amount equal to the excess, if any, of (x)the Investor's total purchase price (including brokerage commissions, if any) for the Open Market Share Purchase minus (y)the net proceeds (after brokerage commissions, if any) received by the Investor from the sale of the Put Shares Due.The Company shall pay the Open Market Adjustment Amount to the Investor in immediately available funds within five (5) business days of written demand by the Investor.By way of illustration and not in limitation of the foregoing, if the Investor purchases Shares having a total purchase price (including brokerage commissions) of $11,000 to cover an Open Market Share Purchase with respect to Shares it sold for net proceeds of $10,000, the Open Market Adjustment Amount which the Company will be required to pay to the Investor will be $1,000. 6 2.8Limitation on Amount of Ownership. Notwithstanding anything to the contrary in this Agreement, in no event shall the Investor be entitled to purchase that number of Shares, which when added to the sum of the number of Shares beneficially owned (as such term is defined under Section 13(d) and Rule 13d-3 of the Exchange Act), by the Investor, would exceed 4.99% of the number of Shares outstanding on the Closing Date, as determined in accordance with Rule 13d-1(j) of the Exchange Act. ARTICLE 3 INVESTOR'S REPRESENTATIONS, WARRANTIES AND COVENANTS The Investor represents and warrants to the Company that: 3.1Sophisticated Investor.The Investor has, by reason of its business and financial experience, such knowledge, sophistication and experience in financial and business matters and in making investment decisions of this type that it is capable of: (a)evaluating the merits and risks of an investment in the Securities and making an informed investment decision; (b)protecting its own interest; and (c)bearing the economic risk of such investment for an indefinite period of time. 3.2Authorization; Enforcement. (a)Each of the Equity Line Transaction Documents has been duly and validly authorized, executed and delivered on behalf of the Investor and is a valid and binding agreement of the Investor enforceable against the Investor in accordance with its terms, subject as to enforceability to general principles of equity and to applicable bankruptcy, insolvency, reorganization, moratorium, liquidation and other similar laws relating to, or affecting generally, the enforcement of applicable creditors' rights and remedies.The execution and delivery of the Equity Line Transaction Documents by the Investor and the consummation by it of the transactions contemplated thereby, including without limitation the purchase of the Securities pursuant to this Agreement, have been duly and validly authorized by the Company's Board of Directors and no further consent or authorization is required by the Investor, its Board of Directors, or its shareholders. 3.3Section 9 of The Exchange Act.During the term of this Agreement, the Investor will comply with the provisions of Section 9 of the Exchange Act, and the rules promulgated thereunder, with respect to transactions involving the Common Stock.The Investor agrees not to sell the Company's stock short, either directly or indirectly through its Affiliates, principals or advisors, the Company's common stock during or after the term of this Agreement. 7 3.4Accredited Investor.Investor is an "accredited investor" as that term is defined in Rule 501(a) of Regulation D of the Securities Act. 3.5No Conflicts.The execution, delivery and performance of the Equity Linbe Transaction Documents by the Investor and the consummation by the Investor of the transactions contemplated hereby and thereby will not result in a violation of Limited Liability Company Operating Agreement or other organizational documents of the Investor. 3.6Opportunity to Discuss.The Investor has received all materials relating to the Company's business, finance and operations which it has requested.The Investor has had an opportunity to discuss the business, management and financial affairs of the Company with the Company's management. 3.7Investment Purposes.The Investor is purchasing the Securities for its own account for investment purposes and not with a view towards distribution and agrees to resell or otherwise dispose of the Securities solely in accordance with the registration provisions of the Securities Act (or pursuant to an exemption from such registration provisions). 3.8No Registration as a Dealer.The Investor is not and will not be required to be registered as a "dealer" under the Exchange Act, either as a result of its execution and performance of its obligations under this Agreement or otherwise. 3.9Good Standing.The Investor is a limited liability company, duly organized, validly existing and in good standing in the State of Delaware. 3.10Tax Liabilities.The Investor understands that it is liable for its own tax liabilities. 3.11Regulation M.The Investor will comply with Regulation M under the Exchange Act, if applicable. ARTICLE 4 REPRESENTATIONS AND WARRANTIES OF THE COMPANY Except as set forth in the Schedules attached hereto, or as disclosed in the Company's SEC Documents, the Company represents and warrants to the Investor that: 4.1Organization And Qualification.The Company is a corporation duly organized, validly existing and in good standing under the laws of the State of Nevada and has the requisite corporate power and authorization to own its properties and to carry on its business as now being conducted.The Company is duly qualified to do business and is in good standing in every jurisdiction in which its ownership of property or the nature of the business conducted by it makes such qualification necessary, except to the extent that the failure to be so qualified or be in good standing would not have a Material Adverse Effect. 8 4.2Authorization; Enforcement. (a)The Company has the requisite corporate power and authority to enter into and perform the Equity Line Transaction Documents, and to issue the Securities in accordance with the terms hereof and thereof. (b)The execution and delivery of the Equity Line Transaction Documents by the Company and the consummation by it of the transactions contemplated hereby and thereby, including without limitation the reservation for issuance and the issuance of the Securities pursuant to this Agreement, have been duly and validly authorized by the Company's Board of Directors and no further consent or authorization is required by the Company, its Board of Directors, or its shareholders. (c)The Equity Line Transaction Documents have been duly and validly executed and delivered by the Company. (d)The Equity Line Transaction Documents constitute the valid and binding obligations of the Company enforceable against the Company in accordance with their terms, except as such enforceability may be limited by general principles of equity or applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws relating to, or affecting generally, the enforcement of creditors' rights and remedies. 4.3Capitalization.As of the Execution Date, the authorized capital stock of the Company consists of 400,000,000 Shares, of which 295,204,814 Shares are issued and outstanding. Except as disclosed in the SEC Documents: (a)No shares of the Company's capital stock are subject to preemptive rights or any other similar rights or any liens or encumbrances suffered or permitted by the Company; (b)There are no outstanding debt securities; (c)There are no outstanding shares of capital stock, options, warrants, scrip, rights to subscribe to, calls or commitments of any character whatsoever relating to, or securities or rights convertible into, any shares of capital stock of the Company or any of its Subsidiaries, or contracts, commitments, understandings or arrangements by which the Company or any of its Subsidiaries is or may become bound to issue additional shares of capital stock of the Company or any of its Subsidiaries or options, warrants, scrip, rights to subscribe to, calls or commitments of any character whatsoever relating to, or securities or rights convertible into, any shares of capital stock of the Company or any of its Subsidiaries; (d)There are no agreements or arrangements under which the Company or any of its Subsidiaries is obligated to register the sale of any of their securities under the Securities Act (except the Registration Rights Agreement); (e)There are no outstanding securities of the Company or any of its Subsidiaries which contain any redemption or similar provisions, and there are no contracts, commitments, understandings or arrangements by which the Company or any of its Subsidiaries is or may become bound to redeem a security of the Company or any of its Subsidiaries; 9 (f)There are no securities or instruments containing anti-dilution or similar provisions that will be triggered by the issuance of the Securities as described in this Agreement; (g)The Company does not have any stock appreciation rights or "phantom stock" plans or agreements or any similar plan or agreement; and (h)There is no dispute as to the classification of any shares of the Company's capital stock. The Company has furnished to the Investor, or the Investor has had access through EDGAR to, true and correct copies of the Company's Articles of Incorporation, as amended, and as in effect on the date hereof (the "Articles of Incorporation"), and the Company's By-laws, as in effect on the date hereof (the "By-laws"), and the terms of all securities convertible into or exercisable for Common Stock and the material rights of the holders thereof in respect thereto. 4.4Issuance of Securities.The Company has reserved 80,000,000 Shares for issuance pursuant to this Agreement, which have been duly authorized and reserved for issuance (subject to adjustment pursuant to the Company's covenant set forth in Section5.5 below) pursuant to this Agreement.Upon issuance in accordance with this Agreement, the Securities will be validly issued, fully paid for and non-assessable and free from all taxes, liens and charges with respect to the issue thereof.In the event the Company cannot register a sufficient number of Shares for issuance pursuant to this Agreement, the Company will use its best efforts to authorize and reserve for issuance the number of Shares required for the Company to perform its obligations hereunder as soon as reasonably practicable. 4.5No Conflicts.The execution, delivery and performance of the Equity Line Transaction Documents by the Company and the consummation by the Company of the transactions contemplated hereby and thereby will not: (a)result in a violation of the Articles of Incorporation or the By-laws; or (b)conflict with, or constitute a material default (or an event which with notice or lapse of time or both would become a material default) under, or give to others any rights of termination, amendment, acceleration or cancellation of, any material agreement, contract, indenture mortgage, indebtedness or instrument to which the Company or any of its Subsidiaries is a party, or to the Company's knowledge result in a violation of any law, rule, regulation, order, judgment or decree (including United States federal and state securities laws and regulations and the rules and regulations of the Principal Market applicable to the Company or any of its Subsidiaries or by which any property or asset of the Company or any of its Subsidiaries is bound or affected.Except as otherwise set forth in the SEC Documents, neither the Company nor its Subsidiaries is in violation of any term of, or in default under, the Articles of Incorporation or the By-laws or their organizational charter or by-laws, respectively, or any contract, agreement, mortgage, indebtedness, indenture, instrument, judgment, decree or order or any statute, rule or regulation applicable to the Company or its Subsidiaries, except for possible conflicts, defaults, terminations, amendments, accelerations, cancellations and violations that would not individually or in the aggregate have or constitute a Material Adverse Effect.The business of the Company and its Subsidiaries is not being conducted, and shall not be conducted, in violation of any law, statute, ordinance, rule, order or regulation of any governmental authority or agency, regulatory or self-regulatory agency, or court, except for possible violations the sanctions for which either individually or in the aggregate would not have a Material Adverse Effect.Except as specifically contemplated by this Agreement and as required under the Securities Act or any securities laws of any states, to the Company's knowledge, the Company is not required to obtain any consent, authorization, permit or order of, or make any filing or registration (except the filing of a Registration Statement as outlined in the Registration Rights Agreement between the parties) with, any court, governmental authority or agency, regulatory or self-regulatory agency or other third party in order for it to execute, deliver or perform any of its obligations under, or contemplated by, the Equity Line Transaction Documents in accordance with the terms hereof or thereof.All consents, authorizations, permits, orders, filings and registrations which the Company is required to obtain pursuant to the preceding sentence have been obtained or effected on or prior to the date hereof and are in full force and effect as of the date hereof.The Company and its Subsidiaries are unaware of any facts or circumstances which might give rise to any of the foregoing.The Company is not, and will not be, in violation of the listing requirements of the Principal Market as in effect on the date hereof and on each of the Closing Dates and is not aware of any facts which would reasonably lead to delisting of the Common Stock by the Principal Market in the foreseeable future. 10 4.6Sec Documents; Financial Statements.As of the Execution Date, the Company has filed all reports, schedules, forms, statements and other documents required to be filed by it with the SEC pursuant to the reporting requirements of the Exchange Act during the preceding 12 months (all of the foregoing filed prior to the date hereof and all exhibits included therein and financial statements and schedules thereto and documents incorporated by reference therein being hereinafter referred to as the "SEC Documents").The Company has delivered to the Investor or its representatives, or they have had access through EDGAR to, true and complete copies of the SEC Documents.As of their respective filing dates, the SEC Documents complied in all material respects with the requirements of the Exchange Act and the rules and regulations of the SEC promulgated thereunder applicable to the SEC Documents, and none of the SEC Documents, at the time they were filed with the SEC, contained any untrue statement of a material fact or omitted to state a material fact required to be stated therein or necessary to make the statements therein, in light of the circumstances under which they were made, not misleading.As of their respective dates, the financial statements of the Company included in the SEC Documents complied as to form in all material respects with applicable accounting requirements and the published rules and regulations of the SEC with respect thereto.Such financial statements have been prepared in accordance with generally accepted accounting principles, by a firm that is a member of the Public Companies Accounting Oversight Board ("PCAOB") consistently applied, during the periods involved (except (a)as may be otherwise indicated in such financial statements or the notes thereto, or (b)in the case of unaudited interim statements, to the extent they may exclude footnotes or may be condensed or summary statements) and fairly present in all material respects the financial position of the Company as of the dates thereof and the results of its operations and cash flows for the periods then ended (subject, in the case of unaudited statements, to normal year-end audit adjustments).No other written information provided by or on behalf of the Company to the Investor which is not included in the SEC Documents contains any untrue statement of a material fact or omits to state any material fact necessary to make the statements therein, in the light of the circumstance under which they are or were made, not misleading.Neither the Company nor any of its Subsidiaries or any of their officers, directors, employees or agents have provided the Investor with any material, nonpublic information which was not publicly disclosed prior to the date hereof and any material, nonpublic information provided to the Investor by the Company or its Subsidiaries or any of their officers, directors, employees or agents prior to any Closing Date shall be publicly disclosed by the Company prior to such Closing Date. 11 4.7Absence of Certain Changes.Except as otherwise set forth in the SEC Documents, the Company does not intend to change the business operations of the Company in any material way.The Company has not taken any steps, and does not currently expect to take any steps, to seek protection pursuant to any bankruptcy law nor does the Company or its Subsidiaries have any knowledge or reason to believe that its creditors intend to initiate involuntary bankruptcy proceedings. 4.8Absence of Litigation and/or Regulatory Proceedings.Except as set forth in the SEC Documents, there is no action, suit, proceeding, inquiry or investigation before or by any court, public board, government agency, self-regulatory organization or body pending or, to the knowledge of the executive officers of Company or any of its Subsidiaries, threatened against or affecting the Company, the Common Stock or any of the Company's Subsidiaries or any of the Company's or the Company's Subsidiaries' officers or directors in their capacities as such, in which an adverse decision could have a Material Adverse Effect. 4.9Acknowledgment Regarding Investor's Purchase of Shares.The Company acknowledges and agrees that the Investor is acting solely in the capacity of an arm's length purchaser with respect to the Equity Line Transaction Documents and the transactions contemplated hereby and thereby.The Company further acknowledges that the Investor is not acting as a financial advisor or fiduciary of the Company (or in any similar capacity) with respect to the Equity Line Transaction Documents and the transactions contemplated hereby and thereby and any advice given by the Investor or any of its respective representatives or agents in connection with the Equity Line Transaction Documents and the transactions contemplated hereby and thereby is merely incidental to the Investor's purchase of the Securities, and is not being relied on by the Company.The Company further represents to the Investor that the Company's decision to enter into the Equity Line Transaction Documents has been based solely on the independent evaluation by the Company and its representatives. 4.10No Undisclosed Events, Liabilities, Developments or Circumstances.Except as set forth in the SEC Documents, as of the date hereof, no event, liability, development or circumstance has occurred or exists, or to the Company's knowledge is contemplated to occur, with respect to the Company or its Subsidiaries or their respective business, properties, assets, prospects, operations or financial condition, that would be required to be disclosed by the Company under applicable securities laws on a Registration Statement filed with the SEC relating to an issuance and sale by the Company of its Common Stock and which has not been publicly announced. 4.11Employee Relations.Neither the Company nor any of its Subsidiaries is involved in any union labor dispute nor, to the knowledge of the Company or any of its Subsidiaries, is any such dispute threatened.Neither the Company nor any of its Subsidiaries is a party to a collective bargaining agreement, and the Company and its Subsidiaries believe that relations with their employees are good.No executive officer (as defined in Rule 501(f) of the Securities Act) has notified the Company that such officer intends to leave the Company's employ or otherwise terminate such officer's employment with the Company. 12 4.12Intellectual Property Rights.The Company and its Subsidiaries own or possess adequate rights or licenses to use all trademarks, trade names, service marks, service mark registrations, service names, patents, patent rights, copyrights, inventions, licenses, approvals, governmental authorizations, trade secrets and rights necessary to conduct their respective businesses as now conducted.Except as set forth in the SEC Documents, none of the Company's trademarks, trade names, service marks, service mark registrations, service names, patents, patent rights, copyrights, inventions, licenses, approvals, government authorizations, trade secrets or other intellectual property rights necessary to conduct its business as now or as proposed to be conducted have expired or terminated, or are expected to expire or terminate within two (2) years from the date of this Agreement.The Company and its Subsidiaries do not have any knowledge of any infringement by the Company or its Subsidiaries of trademark, trade name rights, patents, patent rights, copyrights, inventions, licenses, service names, service marks, service mark registrations, trade secret or other similar rights of others, or of any such development of similar or identical trade secrets or technical information by others and, except as set forth in the SEC Documents, there is no claim, action or proceeding being made or brought against, or to the Company's knowledge, being threatened against, the Company or its Subsidiaries regarding trademark, trade name, patents, patent rights, invention, copyright, license, service names, service marks, service mark registrations, trade secret or other infringement; and the Company and its Subsidiaries are unaware of any facts or circumstances which might give rise to any of the foregoing.The Company and its Subsidiaries have taken commercially reasonable security measures to protect the secrecy, confidentiality and value of all of their intellectual properties. 4.13Environmental Laws.The Company and its Subsidiaries (a)are, to the knowledge of the management and directors of the Company and its Subsidiaries, in compliance with any and all applicable foreign, federal, state and local laws and regulations relating to the protection of human health and safety, the environment or hazardous or toxic substances or wastes, pollutants or contaminants ("Environmental Laws"); (b)have, to the knowledge of the management and directors of the Company, received all permits, licenses or other approvals required of them under applicable Environmental Laws to conduct their respective businesses; and (c)are in compliance, to the knowledge of the management and directors of the Company, with all terms and conditions of any such permit, license or approval where, in each of the three (3) foregoing cases, the failure to so comply would have, individually or in the aggregate, a Material Adverse Effect. 4.14Title.The Company and its Subsidiaries have good and marketable title to all personal property owned by them which is material to the business of the Company and its Subsidiaries, in each case free and clear of all liens, encumbrances and defects except such as are described in the SEC Documents or such as do not materially affect the value of such property and do not interfere with the use made and proposed to be made of such property by the Company or any of its Subsidiaries.Any real property and facilities held under lease by the Company or any of its Subsidiaries are held by them under valid, subsisting and enforceable leases with such exceptions as are not material and do not interfere with the use made and proposed to be made of such property and buildings by the Company and its Subsidiaries. 13 4.15Insurance.Each of the Company's Subsidiaries are insured by insurers of recognized financial responsibility against such losses and risks and in such amounts as management of the Company reasonably believes to be prudent and customary in the businesses in which the Company and its Subsidiaries are engaged.Neither the Company nor any of its Subsidiaries has been refused any insurance coverage sought or applied for and neither the Company nor its Subsidiaries has any reason to believe that it will not be able to renew its existing insurance coverage as and when such coverage expires or to obtain similar coverage from similar insurers as may be necessary to continue its business at a cost that would not have a Material Adverse Effect. 4.16Regulatory Permits.The Company and its Subsidiaries have in full force and effect all certificates, approvals, authorizations and permits from the appropriate federal, state, local or foreign regulatory authorities and comparable foreign regulatory agencies, necessary to own, lease or operate their respective properties and assets and conduct their respective businesses, and neither the Company nor any such Subsidiary has received any notice of proceedings relating to the revocation or modification of any such certificate, approval, authorization or permit, except for such certificates, approvals, authorizations or permits which if not obtained, or such revocations or modifications which, would not have a Material Adverse Effect. 4.17Internal Accounting Controls.The Company and each of its Subsidiaries maintain a system of internal accounting controls sufficient to provide reasonable assurance that (a)transactions are executed in accordance with management's general or specific authorizations; (b)transactions are recorded as necessary to permit preparation of financial statements in conformity with generally accepted accounting principles by a firm with membership to the PCAOB and to maintain asset accountability; (c)access to assets is permitted only in accordance with management's general or specific authorization; and (d)the recorded accountability for assets is compared with the existing assets at reasonable intervals and appropriate action is taken with respect to any differences. 4.18No Materially Adverse Contracts, Etc.Neither the Company nor any of its Subsidiaries is subject to any charter, corporate or other legal restriction, or any judgment, decree, order, rule or regulation which in the judgment of the Company's officers has or is expected in the future to have a Material Adverse Effect.Neither the Company nor any of its Subsidiaries is a party to any contract or agreement which in the judgment of the Company's officers has or is expected to have a Material Adverse Effect. 4.19Tax Status.The Company and each of its Subsidiaries has made or filed all United States federal and state income and all other tax returns, reports and declarations required by any jurisdiction to which it is subject (unless and only to the extent that the Company and each of its Subsidiaries has set aside on its books provisions reasonably adequate for the payment of all unpaid and unreported taxes) and has paid all taxes and other governmental assessments and charges that are material in amount, shown or determined to be due on such returns, reports and declarations, except those being contested in good faith and has set aside on its books provision reasonably adequate for the payment of all taxes for periods subsequent to the periods to which such returns, reports or declarations apply.There are no unpaid taxes in any material amount claimed to be due by the taxing authority of any jurisdiction, and the officers of the Company know of no basis for any such claim. 14 4.20Certain Transactions.Except as set forth in the SEC Documents filed at least ten (10) days prior to the date hereof and except for arm's length transactions pursuant to which the Company makes payments in the ordinary course of business upon terms no less favorable than the Company could obtain from disinterested third parties, none of the officers, directors, or employees of the Company is presently a party to any transaction with the Company or any of its Subsidiaries (other than for services as employees, officers and directors), including any contract, agreement or other arrangement providing for the furnishing of services to or by, providing for rental of real or personal property to or from, or otherwise requiring payments to or from any officer, director or such employee or, to the knowledge of the Company, any corporation, partnership, trust or other entity in which any officer, director, or any such employee has a substantial interest or is an officer, director, trustee or partner. 4.21Dilutive Effect.The Company understands and acknowledges that the number of Shares issuable upon purchases pursuant to this Agreement will increase in certain circumstances including, but not necessarily limited to, the circumstance wherein the trading price of the Common Stock declines during the period between the Effective Date and the end of the Open Period.The Company's executive officers and directors have studied and fully understand the nature of the transactions contemplated by this Agreement and recognize that they have a potential dilutive effect on the shareholders of the Company.The Board of Directors of the Company has concluded, in its good faith business judgment, and with full understanding of the implications, that such issuance is in the best interests of the Company.The Company specifically acknowledges that, subject to such limitations as are expressly set forth in the Equity Line Transaction Documents, its obligation to issue Shares upon purchases pursuant to this Agreement is absolute and unconditional regardless of the dilutive effect that such issuance may have on the ownership interests of other shareholders of the Company. 4.22Lock-Up.The Company shall cause its officers, insiders, directors, and affiliates or other related parties under Control of the Company, to refrain from buying and/or selling Common Stock in a manner that would materially affect the price of the Common Stock during each Pricing Period. 4.23No General Solicitation.Neither the Company, nor any of its affiliates, nor any person acting on its behalf, has engaged in any form of general solicitation or general advertising (within the meaning of Regulation D) in connection with the offer or sale of the Common Stock to be offered as set forth in this Agreement. 4.24No Brokers, Finders or Financial Advisory Fees or Commissions.No brokers, finders or financial advisory fees or commissions will be payable by the Company, its agents or Subsidiaries, with respect to the transactions contemplated by this Agreement, except for an advisory fee payable to Eventus Advisory Group, LLC, which shall be paid by the Company. 15 ARTICLE 5 COVENANTS OF THE COMPANY 5.1Blue Sky.The Company shall, at its sole cost and expense, on or before each of the Closing Dates, take such action as the Company shall reasonably determine is necessary to qualify the Securities for, or obtain exemption for the Securities for, sale to the Investor at each of the Closings pursuant to this Agreement under applicable securities or "Blue Sky" laws of such states of the United States, as reasonably specified by the Investor, and shall provide evidence of any such action so taken to the Investor on or prior to the Closing Date. 5.2Reporting Status.Until one of the following occurs, the Company shall file all reports required to be filed with the SEC pursuant to the Exchange Act, and the Company shall not terminate its status, or take an action or fail to take any action, which would terminate its status as a reporting company under the Exchange Act: (a)this Agreement terminates pursuant to Article 9 and the Investor has the right to sell all of the Securities without restrictions pursuant to Rule 144(k) promulgated under the Securities Act, or such other exemption; or (b)the date on which the Investor has sold all the Securities and this Agreement has been terminated pursuant to Article 9. 5.3Use of Proceeds.The Company will use the proceeds from the sale of the Shares (excluding amounts paid by the Company for fees as set forth in the Equity Line Transaction Documents) for general corporate and working capital purposes and acquisitions or assets, businesses or operations or for other purposes that the Board of Directors, in its good faith deem to be in the best interest of the Company. 5.4Financial Information.During the Open Period, the Company agrees to make available to the Investor if not available via EDGAR or other electronic means the following documents and information on the appropriate forms: (a)within five (5) Trading Days after the filing thereof with the SEC, a copy of its Annual Reports on Form 10-K, its Quarterly Reports on Form 10-Q, any Current Reports on Form 8-K and any Registration Statements or amendments filed pursuant to the Securities Act; (b)copies of any notices and other information made available or given to the shareholders of the Company generally, contemporaneously with the making available or giving thereof to the shareholders; and (c)within two (2) calendar days of filing or delivery thereof, copies of all documents filed with, and all correspondence sent to, the Principal Market, any securities exchange or market, or FINRA unless such information is material nonpublic information. 5.5Reservation of Shares.The Company shall take all action necessary to at all times have authorized, and reserved for the purpose of issuance, a sufficient number of Shares to provide for the issuance of the Securities to the Investor as required hereunder.In the event that the Company determines that it does not have a sufficient number of authorized Shares to reserve and keep available for issuance as described in this Section5.5, the Company shall use all commercially reasonable efforts to increase the number of authorized Shares in accordance with the terms of the Articles of Incorporation. 5.6Listing.The Company shall promptly secure and maintain the listing of all of the Registrable Securities (as defined in the Registration Rights Agreement) on the Principal Market and each other national securities exchange and automated quotation system, if any, upon which Shares are then listed or quoted for trading (subject to official notice of issuance) and shall maintain such listing of all Registrable Securities from time to time issuable under the terms of the Equity Line Transaction Documents.Neither the Company nor any of its Subsidiaries shall take any action which would be reasonably expected to result in the delisting or suspension of the Common Stock on the Principal Market (excluding suspensions of not more than one (1) Trading Day resulting from business announcements by the Company).The Company shall promptly provide to the Investor copies of any notices it receives from the Principal Market regarding the continued eligibility of the Common Stock for listing on such automated quotation system or securities exchange.The Company shall pay all fees and expenses in connection with satisfying its obligations under this Section5.6. 16 5.7Transactions With Affiliates.The Company shall not, and shall cause each of its Subsidiaries not to, enter into, amend, modify or supplement, or permit any Subsidiary to enter into, amend, modify or supplement, any agreement, transaction, commitment or arrangement with any of its or any Subsidiary's officers, directors, persons who were officers or directors at any time during the previous two (2) years, shareholders who beneficially own 5% or more of the Common Stock, or Affiliates or with any individual related by blood, marriage or adoption to any such individual or with any entity in which any such entity or individual owns a 5% or more beneficial interest (each a "Related Party"), except for (a)customary employment arrangements and benefit programs on reasonable terms, (b)any agreement, transaction, commitment or arrangement on an arms-length basis on terms no less favorable than terms which would have been obtainable from a disinterested third party other than such Related Party, or (c)any agreement, transaction, commitment or arrangement which is approved by a majority of the disinterested directors of the Company.For purposes hereof, any director who is also an officer of the Company or any Subsidiary of the Company shall not be a disinterested director with respect to any such agreement, transaction, commitment or arrangement."Affiliate" for purposes hereof means, with respect to any person or entity, another person or entity that, directly or indirectly, (a)has a 5% or more equity interest in that person or entity, (b)has 5% or more common ownership with that person or entity, (c)Controls that person or entity, or (d)is under common control with that person or entity."Control" or "Controls" for purposes hereof means that a person or entity has the power, directly or indirectly, to conduct or govern the policies of another person or entity. 5.8Filing of Form 8-K.On or before the date which is four (4) Trading Days after the Execution Date, the Company shall file a Current Report on Form 8-K with the SEC describing the terms of the transaction contemplated by the Equity Line Transaction Documents in the form required by the Exchange Act, if such filing is required. 5.9Corporate Existence.The Company shall use all commercially reasonable efforts to preserve and continue the corporate existence of the Company. 5.10Notice of Certain Events Affecting Registration; Suspension of Right to Make a Put.The Company shall promptly notify the Investor upon the occurrence of any of the following events in respect of a Registration Statement or related Prospectus in respect of an offering of the Securities: (a)receipt of any request for additional information by the SEC or any other federal or state governmental authority during the period of effectiveness of the Registration Statement for amendments or supplements to the Registration Statement or related Prospectus; (b)the issuance by the SEC or any other federal or state governmental authority of any stop order suspending the effectiveness of any Registration Statement or the initiation of any proceedings for that purpose; (c)receipt of any notification with respect to the suspension of the qualification or exemption from qualification of any of the Securities for sale in any jurisdiction or the initiation or notice of any proceeding for such purpose; (d)the happening of any event that makes any statement made in such Registration Statement or related Prospectus or any document incorporated or deemed to be incorporated therein by reference untrue in any material respect or that requires the making of any changes in the Registration Statement, related Prospectus or documents so that, in the case of a Registration Statement, it will not contain any untrue statement of a material fact or omit to state any material fact required to be stated therein or necessary to make the statements therein not misleading, and that in the case of the related Prospectus, it will not contain any untrue statement of a material fact or omit to state any material fact required to be stated therein or necessary to make the statements therein, in the light of the circumstances under which they were made, not misleading; and (e)the Company's reasonable determination that a post-effective amendment to the Registration Statement would be appropriate, and the Company shall promptly make available to Investor any such supplement or amendment to the related Prospectus.The Company shall not deliver to Investor any Put Notice during the continuation of any of the foregoing events in this Section5.10. 17 5.11Reimbursement.If (a)the Investor becomes involved in any capacity in any action, proceeding or investigation brought by any shareholder of the Company, in connection with or as a result of the consummation of the transactions contemplated by the Equity Line Transaction Documents, or if the Investor is impleaded in any such action, proceeding or investigation by any person (other than as a result of a breach of the Investor's representations and warranties set forth in this Agreement or its actions in connection with its sale of the Securities); or (b)the Investor becomes involved in any capacity in any action, proceeding or investigation brought by the SEC against or involving the Company or in connection with or as a result of the consummation of the transactions contemplated by the Equity Line Transaction Documents (other than as a result of a breach of the Investor's representations and warranties set forth in this Agreement or its actions in connection with its sale of the Securities), or if this Investor is impleaded in any such action, proceeding or investigation by any person, then in any such case, the Company will reimburse the Investor for its reasonable legal and other expenses (including the cost of any investigation and preparation) incurred in connection therewith, as such expenses are incurred.The reimbursement obligations of the Company under this Section shall be in addition to any liability which the Company may otherwise have, shall extend upon the same terms and conditions to any affiliates of the Investor that are actually named in such action, proceeding or investigation, and partners, directors, agents, employees, attorneys, accountants, auditors and controlling persons (if any), as the case may be, of Investor and any such affiliate, and shall be binding upon and inure to the benefit of any successors of the Company, the Investor and any such affiliate and any such person. 5.12Transfer Agent.Upon effectiveness of the Registration Statement, and for so long as the Registration Statement is effective, the Company shall deliver instructions to its transfer agent to issue Shares to the Investor that are covered for resale by the Registration Statement free of restrictive legends. 18 513Acknowledgement of Terms.Each party herein expressly represents and warrants to the other party that:(a) before executing this Agreement, said party has fully informed itself of the terms, contents, conditions and effects of this Agreement; (b) said party has relied solely and completely upon its own judgment in executing this Agreement; (c) said party has had the opportunity to seek and has obtained the advice of counsel before executing this Agreement; (d) said party has acted voluntarily and of its own free will in executing this Agreement; (e) said party is not acting under duress, whether economic or physical, in executing this Agreement; and (f) this Agreement is the result of arm's length negotiations conducted by and among the parties and their respective counsel. ARTICLE 6 INTENTIONALLY OMITTED 6.1Article 6 has been intentionally omitted under this Agreement. ARTICLE 7 CONDITIONS OF THE COMPANY'S OBLIGATION TO SELL The obligation hereunder of the Company to issue and sell the Securities to the Investor is further subject to the satisfaction, at or before each Closing Date, of each of the following conditions set forth below.These conditions are for the Company's sole benefit and may be waived by the Company at any time in its sole discretion. 7.1The Investor shall have executed this Agreement and the Registration Rights Agreement and delivered the same to the Company. 7.2The Investor shall have delivered to the Company the Purchase Amount between the end of the Pricing Period and the Closing Date via a Put Settlement Sheet (hereto attached as ExhibitD).After receipt of confirmation of delivery of such Securities to the Investor, the Investor, by wire transfer of immediately available funds pursuant to the wire instructions provided by the Company will disburse the funds constituting the Purchase Amount. 7.3No statute, rule, regulation, executive order, decree, ruling or injunction shall have been enacted, entered, promulgated or endorsed by any court or governmental authority of competent jurisdiction which prohibits the consummation of any of the transactions contemplated by this Agreement. 19 ARTICLE 8 FURTHER CONDITIONS OF THE INVESTOR'S OBLIGATION TO PURCHASE The obligation of the Investor hereunder to purchase Shares is subject to the satisfaction, on or before each Closing Date, of each of the following conditions set forth below. 8.1The Company shall have executed the Equity Line Transaction Documents and delivered the same to the Investor. 8.2The Common Stock shall be authorized for quotation on the Principal Market and trading in the Common Stock shall not have been suspended by the Principal Market or the SEC, at any time beginning on the Execution Date and through and including the respective Closing Date (excluding suspensions of not more than one (1) Trading Day resulting from business announcements by the Company, provided that such suspensions occur prior to the Company's delivery of the Put Notice related to such Closing. 8.3The representations and warranties of the Company shall be true and correct as of the date when made and as of the applicable Closing Date, subject to any updates by the Company, and the Company shall have performed, satisfied and complied with the covenants, agreements and conditions required by the Equity Line Transaction Documents to be performed, satisfied or complied with by the Company on or before such Closing Date.The Investor may request an update as of such Closing Date regarding the representation contained in Section4.3 above. 8.4The Company shall have delivered a stock certificate for the Securities (in such denominations as the Investor shall request) being purchased by the Investor at such Closing. 8.5The Board of Directors of the Company shall have adopted resolutions consistent with Section4.2(b) above (the "Resolutions") and such Resolutions shall not have been amended or rescinded prior to such Closing Date. 8.6No statute, rule, regulation, executive order, decree, ruling or injunction shall have been enacted, entered, promulgated or endorsed by any court or governmental authority of competent jurisdiction which prohibits the consummation of any of the transactions contemplated by this Agreement. 8.7The Registration Statement shall be effective on each Closing Date and no stop order suspending the effectiveness of the Registration Statement shall be in effect or to the Company's knowledge shall be pending or threatened. Furthermore, on each Closing Date (a)neither the Company nor the Investor shall have received notice that the SEC has issued or intends to issue a stop order with respect to such Registration Statement or that the SEC otherwise has suspended or withdrawn the effectiveness of such Registration Statement, either temporarily or permanently, or intends or has threatened to do so (unless the SEC's concerns have been addressed and Investor is reasonably satisfied that the SEC no longer is considering or intends to take such action); and (b)no other suspension of the use or withdrawal of the effectiveness of such Registration Statement or related Prospectus shall exist. 8.8At the time of each Closing, the Registration Statement (including information or documents incorporated by reference therein) and any amendments or supplements thereto shall not contain any untrue statement of a material fact or omit to state any material fact required to be stated therein or necessary to make the statements therein not misleading or which would require public disclosure or an update supplement to the Prospectus. 20 8.9If applicable, the shareholders of the Company shall have approved the issuance of any Shares in excess of the Maximum Common Stock Issuance in accordance with Section2.6, or the Company shall have obtained appropriate approval pursuant to the requirements of the Company's Articles of Incorporation and By-laws. 8.10The conditions to such Closing set forth in Section2.5 shall have been satisfied on or before such Closing Date. 8.11The Company shall have certified to the Investor the number of Shares outstanding when a Put Notice is given to the Investor.The Company's delivery of a Put Notice to the Investor constitutes the Company's certification of the existence of the necessary number of Shares reserved for issuance. ARTICLE 9 TERMINATION 9.1This Agreement shall terminate upon any of the following events: (a)when the Investor has purchased an aggregate of [Fivemillion dollars ($5,000,000)] in Shares pursuant to this Agreement; (b)on the date which is thirty-six (36) months after the Effective Date; or (c)upon written notice of the Company to the Investor .Any and all Shares, or penalties, if any, due under this Agreement shall be immediately payable and due upon termination of this agreement. 9.2This Agreement may terminate upon any of the following events: (a)Termination for Default.In the event that either party commits a material breach of its obligations hereunder, the other party may, at its option, terminate this Agreement by written notice of termination specifying such material breach; provided, however, that if such default is subject to cure, then such notice shall be subject to a twenty (20) day cure period from the date thereof, and if the defaulting party cures such default prior to expiration of such period, termination shall not take place. (b)Termination for Insolvency.Either party hereto may, at its option, upon five (5) days written notice, terminate this Agreement should the other party hereto (i)admit in writing its inability to pay its debts generally as they become due; (ii)make a general assignment for the benefit of creditors; (iii)institute proceedings to be adjudicated a voluntary bankrupt, or consent to the filing of a petition of bankruptcy against it; (iv)be adjudicated by a court of competent jurisdiction as being bankrupt or insolvent; (v)seek reorganization under any bankruptcy act, or consent to the filing of a petition seeking such reorganization, or (vi)have a decree entered against it by a court of competent jurisdiction appointing a receiver, liquidator, trustee or assignee in bankruptcy or in insolvency covering all or substantially all of such party's property or providing for the liquidation of such party's property or business affairs. 21 (c)Termination for Failure to Deliver the Securities.The Investor reserves the right to terminate this Agreement if the Company delays in the issuance of the Securities for a period of more than five Trading Days beyond the Closing Date or proceeds in a manner that is inconsistent with the mechanics of Article 2.5 (d)Survival of Termination. The obligations of the parties under this Agreement that by their nature would continue beyond expiration, termination or cancellation of this Agreement (including, without limitation, the warranties, indemnification obligations, confidentiality requirements and ownership and property rights) shall survive any such expiration, termination or cancellation. ARTICLE 10 SUSPENSION This Agreement shall be suspended upon any of the following events, and shall remain suspended until such event is rectified: (a)the trading of Shares is suspended by the SEC, the Principal Market or FINRA for a period of two (2) consecutive Trading Days during the Open Period; or, (b)the Shares cease to be listed or quoted for trading on the Principal Market.Immediately upon the occurrence of one of the above-described events, the Company shall send written notice of such event to the Investor. ARTICLE 11 INDEMNIFICATION In consideration of the parties mutual obligations set forth in the Equity Line Transaction Documents, each of the parties (in such capacity, an "Indemnitor") shall defend, protect, indemnify and hold harmless the other and all of the other party's shareholders, officers, directors, employees, counsel, and direct or indirect investors and any of the foregoing person's agents or other representatives (including, without limitation, those retained in connection with the transactions contemplated by this Agreement) (collectively, the "Indemnitees") from and against any and all actions, causes of action, suits, claims, losses, costs, penalties, fees, liabilities and damages, and reasonable expenses in connection therewith (irrespective of whether any such Indemnitee is a party to the action for which indemnification hereunder is sought), and including reasonable attorneys' fees and disbursements (the "Indemnified Liabilities"), incurred by any Indemnitee as a result of, or arising out of, or relating to (a)any misrepresentation or breach of any representation or warranty made by the Indemnitor or any other certificate, instrument or document contemplated hereby or thereby; (b)any breach of any covenant, agreement or obligation of the Indemnitor contained in the Equity Line Transaction Documents or any other certificate, instrument or document contemplated hereby or thereby; or (c)any cause of action, suit or claim brought or made against such Indemnitee by a third party and arising out of or resulting from the execution, delivery, performance or enforcement of the Equity Line Transaction Documents or any other certificate, instrument or document contemplated hereby or thereby, except insofar as any such misrepresentation, breach or any untrue statement, alleged untrue statement, omission or alleged omission is made in reliance upon and in conformity with information furnished to Indemnitor which is specifically intended for use in the preparation of any such Registration Statement, preliminary prospectus, Prospectus or amendments to the Prospectus.To the extent that the foregoing undertaking by the Indemnitor may be unenforceable for any reason, the Indemnitor shall make the maximum contribution to the payment and satisfaction of each of the Indemnified Liabilities which is permissible under applicable law.The indemnity provisions contained herein shall be in addition to any cause of action or similar rights Indemnitor may have, and any liabilities the Indemnitor or the Indemnitees may be subject to. 22 ARTICLE 12 GOVERNING LAW; DISPUTES SUBMITTED TO ARBITRATION 12.1Arbitration Clause.All disputes arising under this agreement shall be governed by and interpreted in accordance with the laws of New York, without regard to principles of conflict of laws.The parties to this agreement will submit all disputes arising under this agreement to arbitration in City of New York, State of New York before a single arbitrator of the American Arbitration Association ("AAA").The arbitrator shall be selected by application of the rules of the AAA, or by mutual agreement of the parties, except that such arbitrator shall be an attorney admitted to practice law New York.No party to this agreement will challenge the jurisdiction or venue provisions as provided in this Section.No party to this agreement will challenge the jurisdiction or venue provisions as provided in this Section.Nothing contained herein shall prevent a party from obtaining an injunction.In addition to any existing rights under law or equity which specifically include NY CPLR § 7511, the parties shall be have the right to petition for the review of a decision or award of the Arbitrator for an alleged defect in the arbitration proceedings within ninety (90) days of the rendition date of the award.If the alleged defect involves corruption, the application must be made within ninety (90) days of the date that the party discovers such corruption or the party discovers facts that would lead a reasonable person to inquire as to corruption.The individual who shall conduct the review (hereinafter referred to as “Reviewing Party”) shall be selected by application of the rules of the AAA for selection of an impartial arbitrator, or by mutual agreement of the parties, except that such review shall be conducted by an attorney admitted to practice law in New York.A decision of the Reviewing Party must be justifiable based on a defect in the arbitration proceedings.For the purposes of this Article 12.1, a defect means: (1) That the arbitrator committed misconduct in relation to his/her duties as an arbitrator, or (2) That he/she committed a gross irregularity in conducting the proceedings; or (3) That the arbitrators exceeded his/her powers as an arbitrator; or (4) That the award was the result of a mistake of law; or (5) that the award was improperly obtained.Upon the finding of a defect, the Reviewing Party may (1) if the factual record is sufficiently clear and complete, issue a new award by rendered a reasoned legal opinion that is final and binding upon the parties (subject to review for any defect as defined under this Article 12.1); or (2) order de novo arbitration proceedings pursuant to the procedures enumerated under this Article 12.1. 12.2Legal Fees; and Miscellaneous Fees.Except as otherwise set forth in the Equity Line Transaction Documents, each party shall pay the fees and expenses of its advisers, counsel, the accountants and other experts, if any, and all other expenses incurred by such party incident to the negotiation, preparation, execution, delivery and performance of this Agreement.Any reasonable attorneys' fees and expenses incurred by either the Company or the Investor in connection with or relating to the enforcement of the rights of any party, after the occurrence of any breach of the terms of this Agreement by another party or any default by another party in respect of the transactions contemplated hereunder, shall be paid on demand by the party which breached the Agreement and/or defaulted, as the case may be.The Company shall pay all stamp and other taxes and duties levied in connection with the issuance of any Securities. 23 12.3Counterparts.This Agreement may be executed in two or more identical counterparts, all of which shall be considered one and the same agreement and shall become effective when counterparts have been signed by each party and delivered to the other party; provided that a facsimile signature or a signature sent via email delivery of a ".pdf" format data file shall be considered due execution and shall be binding upon the signatory thereto with the same force and effect as if the signature were an original signature. 12.4Headings; Singular/Plural.The headings of this Agreement are for convenience of reference and shall not form part of, or affect the interpretation of, this Agreement.Whenever required by the context of this Agreement, the singular shall include the plural and masculine shall include the feminine. 12.5Severability.If any provision of this Agreement shall be invalid or unenforceable in any jurisdiction, such invalidity or unenforceability shall not affect the validity or enforceability of the remainder of this Agreement in that jurisdiction or the validity or enforceability of any provision of this Agreement in any other jurisdiction. 12.6Entire Agreement; Amendments.This Agreement is the final agreement between the Company and the Investor with respect to the terms and conditions set forth herein, and, the terms of this Agreement may not be contradicted by evidence of prior, contemporaneous, or subsequent oral agreements of the parties.No provision of this Agreement may be amended other than by an instrument in writing signed by the Company and the Investor, and no provision hereof may be waived other than by an instrument in writing signed by the party against whom enforcement is sought.The execution and delivery of the Equity Line Transaction Documents shall not alter the force and effect of any other agreements between the parties, and the obligations under those agreements. 12.7Notices.Notices shall include all notices and other communications and things to be delivered by or transmitted among the parties hereto pursuant to this Agreement. Any notices required or permitted to be given under the terms of this Agreement must be in writing and will be deemed to have been delivered (a)upon receipt, when delivered personally; (b)upon receipt, when sent by facsimile (provided confirmation of transmission is mechanically or electronically generated and kept on file by the sending party); (c) upon receipt, when sent via email delivery of a ".pdf" format data file; or (d) one (1) day after deposit with a nationally recognized overnight delivery service, in each case properly addressed to the party to receive the same.Notwithstanding the foregoing provisions of this Article 12.7 to the contrary, all notices delivered after 4 P.M. Eastern Time shall be deemed to be delivered at 9:30 A.M. on the next Trading Day. The addresses, facsimile numbers and email addresses for such communications shall be: If to the Company: Safe Technologies International, Inc. 1ederal Highway, Suite 200 Boca Raton, FL 33432 866.297.5070 Phone 866.603.0111 Facsimile If to the Investor: Kodiak Capital Group, LLC One Columbus Place 25th Floor New York, NY 10019 Phone:212.262.2600 Fax:212.262.2601 Email: Each party shall provide five (5) days prior written notice to the other party of any change in address, facsimile number or email. 12.8No Assignment.This Agreement may not be assigned by either party without the other party's written consent. 12.9No Third Party Beneficiaries.This Agreement is intended for the benefit of the parties hereto and is not for the benefit of, nor may any provision hereof be enforced by, any other person, except that the Company acknowledges that the rights of the Investor may be enforced by its managing director. 12.10Survival.The representations and warranties of the Company and the Investor contained in Article 3 and Article 4, the agreements and covenants set forth in Article 5, and the indemnification provisions set forth in Article 11, shall survive each of the Closings and the termination of this Agreement for a period of six months. 12.11Publicity.The Company and the Investor shall consult with each other in issuing any press releases or otherwise making public statements with respect to the transactions contemplated hereby and no party shall issue any such press release or otherwise make any such public statement without the prior consent of the other party, which consent shall not be unreasonably withheld or delayed, except that no prior consent shall be required if such disclosure is required by law, in which such case the disclosing party shall provide the other party with prior notice of such public statement.Notwithstanding the foregoing, the Company shall not publicly disclose the name of the Investor without the prior consent of the Investor, except to the extent required by law.The Investor acknowledges that this Agreement and all or part of the Equity Line Transaction Documents may be deemed to be "material contracts" as that term is defined by Item 601(b)(10) of Regulation S-B, and that the Company may therefore be required to file such documents as exhibits to reports or registration statements filed under theSecurities Act or the Exchange Act.The Investor further agrees that the status of such documents and materials as material contracts shall be determined solely by the Company, in consultation with its counsel. 24 12.12Further Assurances.Each party shall do and perform, or cause to be done and performed, all such further acts and things, and shall execute and deliver all such other agreements, certificates, instruments and documents, as the other party may reasonably request in order to carry out the intent and accomplish the purposes of this Agreement and the consummation of the transactions contemplated hereby. 12.13No Strict Construction.The language used in this Agreement will be deemed to be the language chosen by the parties to express their mutual intent, and no rules of strict construction will be applied against any party, as the parties mutually agree that each has had a full and fair opportunity to review this Agreement and seek the advice of counsel on it.The normal rule that ambiguities shall be interpreted against the drafting party shall not apply in the instant case. 12.14Remedies.The Investor shall have all rights and remedies set forth in this Agreement and the Registration Rights Agreement and all rights and remedies which such holders have been granted at any time under any other agreement or contract and all of the rights which the Investor has by law.Any person having any rights under any provision of this Agreement shall be entitled to enforce such rights specifically (without posting a bond or other security), to recover damages by reason of any default or breach of any provision of this Agreement, including the recovery of reasonable attorneys fees and costs, and to exercise all other rights granted by law. 12.15Payment Set Aside.To the extent that the Company makes a payment or payments to the Investor hereunder or under the Registration Rights Agreement or the Investor enforces or exercises its rights hereunder or thereunder, and such payment or payments or the proceeds of such enforcement or exercise or any part thereof are subsequently invalidated, declared to be fraudulent or preferential, set aside, recovered from, disgorged by or are required to be refunded, repaid or otherwise restored to the Company, a trustee, receiver or any other person under any law (including, without limitation, any bankruptcy law, state or federal law, common law or equitable cause of action), then to the extent of any such restoration the obligation or part thereof originally intended to be satisfied shall be revived and continued in full force and effect as if such payment had not been made or such enforcement or setoff had not occurred. ARTICLE 13 NON-DISCLOSURE OF NON-PUBLIC INFORMATION 13.1The Company shall not disclose non-public information to the Investor, its advisors, or its representatives. 13.2Nothing herein shall require the Company to disclose non-public information to the Investor or its advisors or representatives, and the Company represents that it does not disseminate non-public information to any investors who purchase stock in the Company in a public offering, to money managers or to securities analysts, provided, however, that notwithstanding anything herein to the contrary, the Company will, as hereinabove provided, immediately notify the advisors and representatives of the Investor and, if any, underwriters, of any event or the existence of any circumstance (without any obligation to disclose the specific event or circumstance) of which it becomes aware, constituting non-public information (whether or not requested of the Company specifically or generally during the course of due diligence by such persons or entities), which, if not disclosed in the Prospectus included in the Registration Statement would cause such Prospectus to include a material misstatement or to omit a material fact required to be stated therein in order to make the statements, therein, in light of the circumstances in which they were made, not misleading.Nothing contained in this Article 13 shall be construed to mean that such persons or entities other than the Investor (without the written consent of the Investor prior to disclosure of such information) may not obtain non-public information in the course of conducting due diligence in accordance with the terms of this Agreement and nothing herein shall prevent any such persons or entities from notifying the Company of their opinion that based on such due diligence by such persons or entities, that the Registration Statement contains an untrue statement of material fact or omits a material fact required to be stated in the Registration Statement or necessary to make the statements contained therein, in light of the circumstances in which they were made, not misleading. 25 ARTICLE 14 ACKNOWLEDGEMENTS OF THE PARTIES 14.1Notwithstanding anything in this Agreement to the contrary, the parties hereto hereby acknowledge and agree to the following: (a)the Investor makes no representations or covenants that it will not engage in trading in the securities of the Company, other than the Investor, either directly or indirectly through its Affiliates, principals or advisors, will not sell short the Company's common stock at any time during or after the term of this Agreement; (b)the Company has not and shall not provide material non-public information to the Investor unless prior thereto the Investor shall have executed a written agreement regarding the confidentiality and use of such information; and (c)the Company understands and confirms that the Investor will be relying on the acknowledgements set forth in clause (b) above if the Investor effects any transactions in the securities of the Company. 26 SIGNATURE PAGE IN WITNESS WHEREOF, the parties executed and delivered this Investment Agreement as of the date first above written. KODIAK CAPITAL GROUP, LLC By: /s/Ryan C. Hodson Ryan C. Hodson, Managing Director SAFE TECHNOLOGIES INTERNATIONAL, INC. Date By: /s/Christopher Kolb Christopher Kolb, President 27 EXHIBIT A A-1 EXHIBIT B FORM OF NOTICE OF EFFECTIVENESS OF REGISTRATION STATEMENT Date: [TRANSFER AGENT] Re: Ladies and Gentlemen: We are counsel to Safe Technologies International, Inc., a Delaware corporation (the "Company"), and have represented the Company in connection with that certain Investment Agreement (the "Investment Agreement") entered into by and among the Company and Kodiak Capital Group, LLC (the "Investor") pursuant to which the Company has agreed to issue to the Investor shares of the Company's common stock, $.00001 par value per share (the "Common Stock") on the terms and conditions set forth in the Investment Agreement.Pursuant to the Investment Agreement, the Company also has entered into a Registration Rights Agreement with the Investor (the "Registration Rights Agreement") pursuant to which the Company agreed, among other things, to register the Registrable Securities (as defined in the Registration Rights Agreement), including the shares of Common Stock issued or issuable under the Investment Agreement under the Securities Act of 1933, as amended (the "Securities Act").In connection with the Company's obligations under the Registration Rights Agreement, on July 29, 2010 the Company filed a Registration Statement on Form S- (File No. 333-) (the "Registration Statement") with the Securities and Exchange Commission (the "SEC") relating to the Registrable Securities which names the Investor as a selling shareholder thereunder. In connection with the foregoing, we advise you that [ a member of the SEC's staff has advised us by telephone that the SEC has entered an order declaring the Registration Statement effective ] [the Registration Statement has become effective] under the Securities Act at [enter the time of effectiveness] on [enter the date of effectiveness] and to the best of our knowledge, after telephonic inquiry of a member of the SEC's staff, no stop order suspending its effectiveness has been issued and no proceedings for that purpose are pending before, or threatened by, the SEC and the Registrable Securities are available for resale under the Securities Act pursuant to the Registration Statement. Very truly yours, [Company Counsel] B-1 EXHIBIT C Date: RE:Put Notice Number Dear Mr. Hodson, This is to inform you that as of today, ., a corporation (the "Company"), hereby elects to exercise its right pursuant to the Investment Agreement to require Kodiak Capital Group, LLC to purchase shares of its common stock.The Company hereby certifies that: The amount of this put is $. The Pricing Period runs from until . The Floor price is $ per share The current number of shares issued and outstanding as of the Company are: The number of shares currently available for issuance on the S-1 for the Equity Line are: The Company undertakes to issue the shares in accordance with the Investment Agreement.We have read and understand the penalties in Section 2.5 of the Investment Agreement. Regards, C-1 EXHIBIT D PUT SETTLEMENT SHEET Date: Dear Mr. , Pursuant to the Put given by to Kodiak Capital Group, LLC. on 2010 we are now submitting the amount of common shares for you to issue to Kodiak. Please have a certificate bearing no restrictive legend totaling shares issued to Kodiak Capital Group, LLC. immediately and send the paper certificates via FedEx Priority Overnight to: Kodiak Capital Group, LLC One Columbus Place 25th Floor New York, NY 10019 Once these shares are received by us, we will have the funds wired to the Company, subject to the provisions of the terms of the Investment Agreement, specifically the mechanics of Article 2.5. Regards, Ryan C. Hodson DATE PRICE Date of Day 1 VWAP Day 1 Date of Day 2 VWAP Day 2 Date of Day 3 VWAP Day 3 Date of Day 4 VWAP Day 4 Date of Day 5 VWAP Day 5 LOWEST 1 (ONE) VWAP IN PRICING PERIOD PUT AMOUNT AMOUNT WIRED TO COMPANY PURCHASE PRICE (94)% (NINETY PERCENT) AMOUNT OF SHARES DUE The undersigned has completed this Put as of this th day of , 2010. D-1
